Case 4:20-cv-00029-MFU-RSB Document 76 Filed 05/25/21 Page 1of7 Pageid#: 395

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
DANVILLE DIVISION

ELDRIDGE ROOSEVELT MEEKS, III,
Plaintiff,

Civil Action No. 4:20-cv-00029
v.

THE CITY OF DANVILLE, et al.

Defendants.

DEFENDANTS' RESPONSE TO PLAINTIFF’S MOTION TO EXCLUDE THE
TESTIMONY OF BRYAN CHILES

COME NOW your Defendants, The City of Danville, Jacob Amos, Larry Dwayne Land,
John Pulley, Jonathan Epps, Todd Hawkins, William Shively, and John Does 1-10, through
undersigned counsel, to tender their Response to Plaintiff's Motion to Exclude the Testimony of
Bryan Chiles. Plaintiff has moved to exclude the testimony of Defendant’s electronic weapons
expert, Senior Investigations Engineer Bryan S. Chiles, an employee of Axon Enterprise, Inc.,
the manufacturer of the weapon used by Defendant Amos the night of May 25, 2018, under the
authority of Daubert v. Merrell Dow Pharms.., Inc., 509 U.S. 579 (1993), and its progeny. While
Plaintiff clearly disagrees with Chiles’ conclusion, he also purports to challenge his
qualifications and calls the Chiles report “self-contradictory”. While this may be a challenge to
the credibility of the Chiles report, it is not a proper challenge to the admissibility of Chiles’
evidence, his anticipated testimony or the report, nor is it the proper focus of a Daubert inquiry,
see 509 U.S. at 595. All of Plaintiff's concerns can be probed on cross-examination at trial. In
actual fact, Plaintiff's objection goes to the weight of the proffered evidence, not its
admissibility. As such, Plaintiff's Motion should consequently be denied.

DANIEL, MEDLEY & KIRBY, P.C.
LAW OFFICES
POST OFFICE BOX 1192 1
MARTINSVILLE, VIRGINIA 24114
Case 4:20-cv-00029-MFU-RSB Document 76 Filed 05/25/21 Page 2 of7 Pageid#: 396

I. The Daubert Standard

Rule 702 of the Federal Rules of Evidence provides that a qualified expert witness "may
testify in the form of an opinion or otherwise if. . . [his or her] scientific, technical, or other
specialized knowledge will help the trier of fact to understand the evidence or to determine a fact
in issue." Fed. R. Evid. 702(a). The expert's testimony must be "based on sufficient facts or data"
and be "the product of reliable principles and methods." Fed. R. Evid. 702(), (c). And "the
expert [must] reliably appl[y] the principles and methods to the facts of the case." Fed. R. Evid.
702(d).

"Implicit in the text of Rule 702 is a district court's gatekeeping responsibility to 'ensur[e]
that an expert's testimony both rests on a reliable foundation and is relevant to the task at hand."
Nease v. Ford Motor Co., 848 F.3d 219, 229 (4th Cir.) (alteration in original} (quoting Daubert v.
Merrell Dow Pharms., 509 U.S. 579, 597, 113 8. Ct. 2786, 125 L. Ed. 2d 469 (1993)). "With
respect to reliability, the district court must ensure that the proffered expert opinion is based on
scientific, technical, or other specialized knowledge and not on belief or speculation, and
inferences must be derived using scientific or other valid methods." Id. (internal quotation marks
omitted) (emphasis omitted). “Relevant evidence, of course, is evidence that helps ‘the trier of

fact to understand the evidence or to determine a fact in issue.” Id. (quoting Daubert, 509 US. at

 

591).
As the Supreme Court has repeatedly explained, Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579, 597, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993), offers

 

district courts several guidepost factors that the court "may consider" in assessing an expert's
evidentiary reliability to the extent that the factors are relevant to the specific facts of the case at

hand. See Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 141, 1198S. Ct. 1167, 143 L. Ed.

 

Dayie., Mepiey & Kirpy, 2C.
LAW OFFICES
POST OFFICE BOX 720 2
DANVILLE. VIRGINIA 24543
Case 4:20-cv-00029-MFU-RSB Document 76 Filed 05/25/21 Page 3of7 Pageid#: 397

2d 238 (1999) (emphasis in original). These factors include "[w]hether a theory or technique . . .
can be (and has been) tested"; whether the theory or technique "has been subjected to peer
review and publication"; whether a given technique has a "high known or potential rate of error
and whether there are standards controlling the technique's operation"; and "[w]hether the theory
or technique enjoys general acceptance within a relevant scientific community.” Id. at 149-50
(internal quotation marks omitted). These factors "may or may not be pertinent in assessing
reliability, depending on the nature of the issue, the expert's particular expertise, and the subject
of his [or her] testimony.” Id. at 150 (internal quotation marks omitted).

Il. The Daubert Standard for Admissibility Focuses on Relevancy and Reliability,
Not Factual Issues in Dispute

Plaintiffs summary of the Daubert standard to be considered by the Court is partially
correct, but omits several important considerations.

First, the Supreme Court decided Daubert in the context of toxic tort litigation, in which
arguably the most pressing policy concern was that juries would be misled by experts offering
novel, untested theories, or even "junk science." See Daubert v. Merrell Dow Pharmaceuticals,
Inc., 509 U.S. 579, 595-97 (1993) (new standard will prevent "befuddled juries"); Elsayed
Mukhtar v. Cal State Univ., Hayward, 299 F.3d 1053, 1063-64 (9th Cir. 2002) (Daubert guards
against "junk science" and "is particularly important considering the aura of authority experts
often exude, which can lead juries to give more weight to their testimony"); Daubert v. Merrell

Dow Pharmaceuticals, Inc., 43 F.3d 1311, 1321 n.17 (9th Cir. 1995) (scientific evidence must

 

"not mislead the jury"). In contrast, Senior Investigations Engineer Chiles’s opinions in this case

rest on standard methodologies over which there can be no serious dispute.

DANIEL, Meoitey & Kimrsy, PC.
LAW OFFICES
POST OFFICE BOX 720 3
DANVILLE, VIRGINIA 24543
Case 4:20-cv-00029-MFU-RSB Document 76 Filed 05/25/21 Page 4of7 Pageid#: 398

Second, to the extent that Plaintiff's motion is based on objections to the factual
foundation of Senior Investigator Chiles’s opinions, including Plaintiffs argument that his data
set is flawed, nothing in Daubert or its progeny changed the fundamental rule that the factual
basis of an expert opinion "goes to the credibility of the testimony, not the admissibility, and it is
up to the opposing party to examine the factual basis for the opinion in cross-examination." Hose
v. Chicago Northwestern Transp. Co., 70 F.3d 968, 974 (8th Cir. 1995); accord Southland Sod
Farms v. Stover Seed Co., 108 F.3d 1134, 1143 (9th Cir. 1997) ("Technical unreliability goes to
the weight accorded a survey, not its admissibility") (citations omitted); Kannankeril v. Terminix

Int'l, Inc., 128 F.3d 802, 807, 809 (3d Cir. 1997) (reversing exclusion of expert based on

 

“insufficient factual foundation" and cautioning that the "trial judge must be careful not to
mistake credibility questions for admissibility questions").

Whether an expert's theory can be challenged in some objective sense, or whether it is
instead simply a subjective, conclusory approach that cannot be assessed for reliability, is one of
the factors which is used by the courts to consider whether expert testimony is proper with
respect to assisting the trier of fact in making its determination. This is one of the factors the
Daubert court considered.

In the case at bar, counsel for the Plaintiff details at length in his brief the many ways
Plaintiff would "objectively" challenge the Chiles report. In fact, the plaintiffs brief begins by
identifying the three subject areas about which Plaintiff's counsel expects Chiles to testify:
1. The data obtained from Officer Amos' taser.
2. The audio recording taken from Officer Amos' body-worn camera
3. The data Chiles obtained during testing in his laboratory at the offices of Axon

International Inc.

Daniz_, Mepisey & Kirry, PC.
LAW OFFICES
POST OFFICE BOX 720 4
DANVILLE, VIRGINIA 24543
Case 4:20-cv-00029-MFU-RSB Document 76 Filed 05/25/21 Page5of7 Pageid#: 399

These three subject areas can be, and are, challenged objectively in Plaintiffs brief. It
is thus a foregone conclusion that plaintiff recognizes that Chiles can be "challenged" or cross-
examined in an objective sense and that Chiles's report is not simply a subjective, conclusory
report that cannot be assessed for reliability. This approach further underscores the defense
position that the Chiles report and the opinions of Chiles are in no way the type of expert opinion

and testimony about which Daubert would caution.

 

Understood in light of all of the relevant law relating to exclusion of expert testimony
under Daubert, Plaintiff's motion should fail. Plaintiff's counsel can cross examine Chiles and
challenge how he conducted his analysis and came to his conclusion. In summation, Plaintiff s
argument goes to the weight, and not the admissibility of Chiles’ testimony.

Til. Conclusion

WHEREFORE, your Defendants, the City of Danville, Officer Jacob Amos, Officer
Larry Dwayne Land, Officer John Pulley, Officer Johnathan Epps, Officer Todd Hawkins,
Officer William Shively, and John Does 1-10, pray this Court deny Plaintiff's Motion to Exclude
the Testimony of Bryan Chiles, and that the Court further order such relief as it deems

appropriate and just,

DANIEL, Mepiey & Kirsy, PC.
LAW OFFICES
POST OFFICE BOX 720 5
DANVILLE, VIRGINIA 24549
Case 4:20-cv-00029-MFU-RSB Document 76 Filed 05/25/21 Page 6of7 Pageid#: 400

CITY OF DANVILLE
JACOB AMOS

LARRY DWAYNE LAND
JOHN PULLEY
JONATHAN EPPS

TODD HAWKINS
WILLIAM SHIVELY

and

JOHN DOES 1-10

By Counsel

Counsel:

/s/ James A. L. Daniel

James A. L. Daniel, Esq. (WSB No. 03881)
Martha White Medley, Esq. (VSB No. 21171)
Michael A. Nicholas, Esq. (VSB No. 80749)
Katerina Holland, Esq. (VSB No. 91073)
Panagiotis C. Kostopanagiotis, Esq. (VSB No. 94215)
DANIEL, MEDLEY & KIRBY, P.C.

110 North Union Street

P. O. Box 720

Danville, VA 24543-0720

(434) 792-3911 Telephone

(434) 793-5724 Facsimile
jdaniel@dmklawfirm.com

mmedley@dmklawfirm.com
mnicholas@dmklawfirm.com
kholland@dmklawfirm.com

pck@dmllawfirm.com
Counsel for Defendants

Daniez, Mepier & Krrey, PC.
LAW OFFIGES
POST OFFICE BOX 720 6
DANVILLE, VIRGINIA 24543
Case 4:20-cv-00029-MFU-RSB Document 76 Filed 05/25/21 Page 7 of 7 Pageid#: 401

CERTIFICATE OF COUNSEL
I hereby certify that on this 25th day of May, 2021 I electronically filed the foregoing
Defendants' Response to Plaintiffs Motion to Exclude the Testimony of Bryan Chiles with the
Clerk of Court using the CM/ECF system which will send notification of such filing to counsel for
Plaintiff, M. Paul Valois, Esq., James River Legal Associates, 7601 Timberlake Road, Lynchburg,

Virginia 24502.

/si James A. L, Daniel

DanieEL, Mepuiey & Kiray, PC.
LAW OFFICES
POST OFFICE BOX 720 7
DANVILLE, VIRGINIA 24543
